Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 14/874,768 which was filed on 12/05/2015. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered. 

Response to Amendment
	In the reply filed 8/17/2022, claims 1, 6, and 11 have been amended.  No new claims have been added and no claims have been cancelled.  Accordingly claims 1-4, 6-9, 11-14, and 16-23 stand pending.	
	
Response to Arguments
 	Applicant's arguments filed 8/17/2022 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that none of the cited references teach “selecting, based on a domain to which the retrieved private data belongs, one or more entities from the extracted plurality of entities”.  The examiner respectfully disagrees.  Hakkani-Tur teaches in paragraphs 19-22 determining personal assertion classification, relation detection, and entity slot filing.  Hakkani-Tur provides the examples of determining the relation is dietary preference, e.g. domain, and determining the entities for that domain/relation, e.g. user and vegetarian; or the place of birth relation, e.g. domain, with entities for that domain/relation, e.g. user (Susan) and location (Turkey).  Stamm also teaches in paragraphs 20 and 28-32 determining/selected tags such as a tracking number for a determined domain, for example, shipping domain from the email data.  Therefore, the examiner is not persuaded.
The applicant argues that none of the cited references teach “after the private data is retrieved, retrieving, based on the selected one or more entities, semi-private data from a semi-private space associated with the user and/or public data from a public space”, arguing that Stamm does not teach retrieving private data and then retrieving less private data.  The examiner respectfully disagrees.  Stamm teaches in paragraphs 20, 28-32, 35-38, and 45 determining/selecting tags, such as a tracking number, for a determined domain, such as shipping, from the email of a user, e.g. private data.  Stamm then uses those entities, e.g. tags, extracted from private sources to obtain less private data related to those entities from semi-private or public data sources by using a suggestion module to extract other accessible data related to those entities/tags (e.g., credentials, navigation directions, predicted time of travel durations, Internet accessible content, and the like).  Therefore, the examiner is not persuaded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9, and 12-14 of U.S. Patent No. 10417206 in view of Hakkani-Tur et al. (US2017/0024375), hereinafter Hakkani-Tur, in view of Stamm et al. (US2013/0345971), hereinafter Stamm.  Although the claims at issue are not identical, they are not patentably distinct from each other.  All the limitations in claims 1, 6, and 11 of the instant application are found in claims 1-3, 7-9, and 12-14 of US Patent No. 10417206 except for using public sources in addition to private and semi-private sources as well, obtaining the second private data from the semi-private database, and after the private data is retrieved, retrieving, based on the selected one or more entities, semi-private data from a semi-private space associated with the user and/or public data from a public space.  However, Hakkani-Tur and Stamm in the field of information retrieval, teach using private, semi-private, and public sources (Hakkani-Tur, [0027, 0122], the Utterance-Based Knowledge Tool extracts one or more assertions relating to a user from one or more public and semi-private sources (e.g., LinkedIn, Facebook, online user CV, public document relating to the user, news article relating to the user, etc.)) (Stamm, [0031-0033, 0035-0039], note cross linking information from other spaces using the tags, e.g. cross linking keys; note the other spaces include public (e.g. internet), semi-private (e.g. social networks), and private spaces (e.g. emails)); after the private data is retrieved, retrieving, based on the selected one or more entities, semi-private data from a semi-private space associated with the user and/or public data from a public space (Stamm, [0028-0032, 0035-0038], note using the tags to obtain second data such as other accessible data (e.g., credentials, navigation directions, predicted time of travel durations, Internet accessible content, and the like) which is interpreted to be additional data that comprises private, semi-private, and public spaces);  (Hakkani-Tur, [0027, 0120-0122], the Utterance-Based Knowledge Tool extracts one or more assertions relating to a user from one or more public and semi-private sources (e.g., LinkedIn, Facebook, online user CV, public document relating to the user, news article relating to the user, etc.); note further searches may be performed against one or more external databases or using one or more internet search engines to obtain additional information relating to one or more of the assertions (or the specific relations or entities of the assertion) in the personal knowledge graph).
It would have been obvious to one of ordinary skill in the art before the effective date of filing, with the teachings of the patent 10417206, Hakkani-Tur, and Stamm to modify patent 10417206 to incorporate the data sources and information retrieval of Hakkani-Tur and Stamm as modified because this would improve the efficiency of the system, relevancy, and accessibility of the data (Ray, [0003]) (Stamm, [0002]).

Application 14/874,768
Patent 10,417,206
1, 6, and 11. A method implemented on a machine having at least one processor, storage, and a communication platform connected to a network for generating a knowledge representation, the method comprising: 



retrieving private data from a private space associated with a user; 



extracting a plurality of entities from the retrieved private data; 
selecting, based on a domain to which the retrieved private data belongs, one or more entities from the extracted plurality of entities

after the private data is retrieved, retrieving, based on the selected one or more entities, semi-private data from a semi-private space associated with the user and/or public data from a public space 





cross-linking, based on the selected one or more entities, the private data and the semi-private data and/or public data to generate a person-centric space 



determining, without user input and based on cross-linked information in the person- centric space, one or more relationships among the plurality of entities; and generating the knowledge representation associated with the user based on the plurality of entities and the one or more relationships among the plurality of entities.
1, 7, and 12. A method, implemented on a computing device having at least one processor, storage, and a communication platform capable of connecting to a network for associating data from different sources to generate a person-centric space including information relevant to a person, the method comprising: 

obtaining information related to the person in response to receiving a query; obtaining first data from a first source private to the person based on the information; 


identifying, based on the domain, one or more cross-linking keys from the first data; 
determining a domain associated with the first data; 



obtaining second data from at least one second source based on the one or more cross-linking keys; 







generating cross-linked data by associating the first data with at least a portion of the second data based on the one or more cross-linking keys; 



generating the person-centric space based on the cross-linked data, the person centric space being updated based on obtaining updated first data, wherein the first data is updated in accordance with a schedule determined based on a type of the first source from which the first data is obtained; 



determining an intent of the person based on the query; and 

generating an answer card to be presented to the person in response to the query, wherein the answer card includes at least some of the cross-linked data determined based on the intent.



2, 8, and 13. The method of claim 1, wherein the at least one second source is one of: a private data source and a semi-private data source.

3, 9, 14. The method of claim 1, further comprising: extracting one or more entities from the first data, wherein the one or more cross-linking keys are selected from the one or more entities.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14, 16-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hakkani-Tur et al. (US2017/0024375), hereinafter Hakkani-Tur, in view of Stamm et al. (US2013/0345971), hereinafter Stamm.

Regarding Claim 1:
Hakkani-Tur teaches:
A method implemented on a machine having at least one processor, storage, and a communication platform connected to a network for generating a knowledge representation (Hakkani-Tur, figure 6, [0001-0005], note processors and memory; note knowledge graph), the method comprising:
retrieving private data from a private space associated with a user (Hakkani-Tur, [0018, 0031], note the Utterance-Based Knowledge Tool applies a semantic parser to each assertion to extract instances of two or more entities and the relation between those entities; note the Utterance Capture Module 100 directly receives text versions of declarative user utterances 120 from an Email and Message Scraping Module 110 that automatically extracts one or more textual utterances from user email and/or messaging content, e.g. private spaces);
extracting a plurality of entities from the retrieved private data (Hakkani-Tur, [0018, 0031], note the Utterance-Based Knowledge Tool applies a semantic parser to each assertion to extract instances of two or more entities and the relation between those entities; note the Utterance Capture Module 100 directly receives text versions of declarative user utterances 120 from an Email and Message Scraping Module 110 that automatically extracts one or more textual utterances from user email and/or messaging content, e.g. private spaces);
selecting, based on a domain to which the retrieved private data belongs, one or more entities from the extracted plurality of entities (Hakkani-Tur, [0019-0022], note determining personal assertion classification, relation detection, and entity slot filing; note the examples of determining the relation is dietary preference, e.g. domain, and determining the entities for that domain/relation, e.g. user and vegetarian, and the place of birth relation, e.g. domain, with entities for that domain/relation, e.g. user (Susan) and location (Turkey))
retrieving, based on the selected one or more entities, semi-private data from a semi-private space associated with the user and/or public data from a public space (Hakkani-Tur, [0027, 0120-0122], the Utterance-Based Knowledge Tool extracts one or more assertions relating to a user, e.g. selected entity, from one or more publicly accessible sources (e.g., LinkedIn, Facebook, online user CV, public document relating to the user, news article relating to the user, etc.).  Although it is stated as a “publicly accessible source”, social media such as LinkedIn and Facebook contains both public and private information and are considered “semi-private” spaces; note further searches may be performed against one or more external databases or using one or more internet search engines to obtain additional information relating to one or more of the assertions (or the specific relations or entities of the assertion) in the personal knowledge graph, the Internet is considered a “public” space); 
cross-linking, based on the selected one or more entities, the private data and the semi-private data and/or public data to generate a person-centric space (Hakkani-Tur, [0018-0022, 0027, 0120-0122], the Utterance-Based Knowledge Tool extracts one or more assertions relating to a user from one or more publicly accessible sources (e.g., LinkedIn, Facebook, online user CV, public document relating to the user, news article relating to the user, etc.).  Although it is stated as a “publically accessible source”, social media such as LinkedIn and Facebook contains both public and private information and are considered “semi-private” spaces; note further searches may be performed against one or more external databases or using one or more internet search engines to obtain additional information relating to one or more of the assertions (or the specific relations or entities of the assertion) in the personal knowledge graph, the Internet is considered a “public” space; note an "Utterance-Based Knowledge Tool," as described herein, provides various techniques for automatically populating personal knowledge graphs on a per-user basis based on "relations" between "entities" derived from user "assertions" in user utterances, whole purpose of the invention is to generate knowledge graphs and since the retrieved data is linked with the information retrieved from the private data, which is interpreted as cross-linking the data to generate a person-centric space); 
determining one or more relationships among the plurality of entities (Hakkani-Tur, [0019-0020, 0120-0122], each assertion explicitly delimits a relation (from a plurality of predefined relation classes) between at least two particular entities that are relevant to the particular user; the Utterance-Based Knowledge Tool provides an automated spoken language understanding (SLU) framework that constructs user-centric personal knowledge graphs from conversational spoken utterances, sentences, or snippets of user speech; the “utterances” can be considered “personal information of the user” because they are specific to the user and generated by the user); 
generating the knowledge representation associated with the user based on the plurality of entities and the one or more relationships among the plurality of entities (Hakkani-Tur, [0018-0022, 0120-0122], an "Utterance-Based Knowledge Tool," as described herein, provides various techniques for automatically populating personal knowledge graphs on a per-user basis based on "relations" between "entities" derived from user "assertions" in user utterances, the whole purpose of the invention is to generate knowledge graphs).
While Hakkani-Tur teaches extracting entities, Hakkani-Tur doesn’t specifically teach after the private data is retrieved, retrieving, based on the selected one or more entities, semi-private data from a semi-private space associated with the user and/or public data from a public space; while Hakkani-Tur teaches inferring relationships, Hakkani-Tur doesn’t specifically teach the relationship is inferred without any user input that specifying the at least one relationships.  However, Stamm is in the same field of endeavor, information retrieval and management, and Stamm teaches:
A method implemented on a machine having at least one processor, storage, and a communication platform connected to a network for generating a knowledge representation (Stamm, [0031-0033, 0035-0039], note cross linking information from other spaces using the tags, e.g. cross linking keys; note the other spaces include public (e.g. internet), semi-private (e.g. social networks), and private spaces (e.g. emails)), the method comprising:
retrieving private data from a private space associated with a user (Stamm, [0020], note retrieving first private data from a communications database such as email);
extracting a plurality of entities from the retrieved private data (Stamm, [0020, 0028-0032], note determining tags such as a tracking number for a determined domain, for example, shipping domain from the email data);
selecting, based on a domain to which the retrieved private data belongs, one or more entities from the extracted plurality of entities (Stamm, [0020, 0028-0032], note determining/selected tags such as a tracking number for a determined domain, for example, shipping domain from the email data);
after the private data is retrieved, retrieving, based on the selected one or more entities, semi-private data from a semi-private space associated with the user and/or public data from a public space (Stamm, [0028-0032, 0035-0038], note using the tags to obtain second data such as other accessible data (e.g., credentials, navigation directions, predicted time of travel durations, Internet accessible content, and the like) which is interpreted to be additional data that comprises private, semi-private, and public spaces); 
cross-linking, based on the selected one or more entities, the private data and the semi-private data and/or public data to generate a person-centric space (Stamm, [0028-0032, 0035-0039], note that the private, semi-private, and/or public data that was retrieved is associated with each other and linked together, e.g. generated a person-centric space); 
determining, without user input and based on cross-linked information in the person-centric space, one or more relationships among the plurality of entities (Stamm, [0020, 0028-0032, 0035-0039], note tagging or classifying information such as tracking numbers and creating inferred relationships without user input; note this is done by the user data analysis module analysis and extracting relationship information without the user input specifying the relationship); 
generating the knowledge representation associated with the user based on the plurality of entities and the one or more relationships among the plurality of entities (Stamm, [0031-0032, 0035-0039], note information cards are a person-centric space that includes the cross-linking information).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm as modified because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).

Regarding Claim 2:
Hakkani-Tur as modified shows the method as disclosed above;
Hakkani-Tur as modified further teaches:
wherein the private space comprises at least one of the following: the user's emails, contacts, instant messages, browsing history, call records, bookmarks, and a card to be presented to the user (Hakkani-Tur, [0031], the Utterance Capture Module 100 directly receives text versions of declarative user utterances 120 from an Email and Message Scraping Module 110 that automatically extracts one or more textual utterances from user email and/or messaging content) (Stamm, [0020, 0028-0032, 0035-0038], note e-mail, text messages, webpage history, and the like).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm as modified because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).

Regarding Claim 3:
Hakkani-Tur as modified shows the method as disclosed above;
Hakkani-Tur as modified further teaches:
wherein each of the one or more relationships is associated with one or more attributes characterizing the relationship (Stamm, [0020, 0028-0032, 0035-0039], note tagging or classifying information such as tracking numbers and creating inferred relationships without user input).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm as modified because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).

Regarding Claim 4:
Hakkani-Tur as modified shows the method as disclosed above;
Hakkani-Tur as modified further teaches:
wherein the personal information of the user includes an existing knowledge representation previously generated for the user (Hakkani-Tur, [0099], the personal knowledge graph of a user is expected to evolve over time as new assertions are parsed from declarative user utterances, as existing assertions change or become obsolete over time, and as new inferences between the entities or relations of any new, existing, or updated assertions are made, since the knowledge graph “evolves”, this is an indication that once generated, the knowledge graph becomes an existing knowledge graph that can be updated over time).

Claim 6 discloses substantially the same limitations as claim 1 respectively, except claim 6 is directed to a system comprising memory and one or more processors (Hakkani-Tur, figure 6, note memory and processor) while claim 1 is directed to a method. Therefore claim 6 is rejected under the same rationale set forth for claim 1.

Claim 7 discloses substantially the same limitations as claim 2 respectively, except claim 7 is directed to a system comprising memory and one or more processors (Hakkani-Tur, figure 6, note memory and processor) while claim 2 is directed to a method. Therefore claim 7 is rejected under the same rationale set forth for claim 2.

Claim 8 discloses substantially the same limitations as claim 3 respectively, except claim 8 is directed to a system comprising memory and one or more processors (Hakkani-Tur, figure 6, note memory and processor) while claim 3 is directed to a method. Therefore claim 8 is rejected under the same rationale set forth for claim 3.

Claim 9 discloses substantially the same limitations as claim 4 respectively, except claim 9 is directed to a system comprising memory and one or more processors (Hakkani-Tur, figure 6, note memory and processor) while claim 4 is directed to a method. Therefore claim 9 is rejected under the same rationale set forth for claim 4.

Claim 11 discloses substantially the same limitations as claim 1 respectively, except claim 11 is directed to a machine-readable, non-transitory and tangible medium while claim 1 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 1.

Claim 12 discloses substantially the same limitations as claim 2 respectively, except claim 12 is directed to a machine-readable, non-transitory and tangible medium while claim 2 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 2.

Claim 13 discloses substantially the same limitations as claim 3 respectively, except claim 13 is directed to a machine-readable, non-transitory and tangible medium while claim 3 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 3.

Claim 14 discloses substantially the same limitations as claim 4 respectively, except claim 14 is directed to a machine-readable, non-transitory and tangible medium while claim 4 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 4.

Regarding Claim 16:
Hakkani-Tur as modified shows the method as disclosed above;
Hakkani-Tur as modified further teaches:
inferring the one or more relationships (Hakkani-Tur, [0019-0020], each assertion explicitly delimits a relation (from a plurality of predefined relation classes) between at least two particular entities that are relevant to the particular user; the Utterance-Based Knowledge Tool provides an automated spoken language understanding (SLU) framework that constructs user-centric personal knowledge graphs from conversational spoken utterances, sentences, or snippets of user speech) (Stamm, [0020, 0028-0032], note tagging or classifying information such as tracking numbers and creating inferred relationships without user input; note this is done by the user data analysis module analysis and extracting relationship information without the user input specifying the relationship) based on information included in the private space (Hakkani-Tur, [0018, 0031], note the Utterance-Based Knowledge Tool applies a semantic parser to each assertion to extract instances of two or more entities and the relation between those entities; note the Utterance Capture Module 100 directly receives text versions of declarative user utterances 120 from an Email and Message Scraping Module 110 that automatically extracts one or more textual utterances from user email and/or messaging content, e.g. private spaces) (Stamm, [0031-0032, 0035-0038], note cross linking information from other spaces using the tags, e.g. cross linking keys; note the other spaces include public, semi-private, and private spaces such as obtaining a tag, e.g. key, from an email and cross-linking with public spaces, e.g. internet accessible content, to obtain an estimated delivery date; note internet accessible content includes public, semi-private, and private spaces) or in the semi-private space (Hakkani-Tur, [0122], the Utterance-Based Knowledge Tool extracts one or more assertions relating to a user from one or more publically accessible sources (e.g., LinkedIn, Facebook, online user CV, public document relating to the user, news article relating to the user, etc.).  Although it is stated as a “publically accessible source”, social media such as LinkedIn and Facebook contains both public and private information and are considered “semi-private” spaces) (Stamm, [0020, 0028-0032, 0035-0038], note tagging or classifying information such as tracking numbers and creating inferred relationships without user input; note cross linking information from other spaces using the tags, e.g. cross linking keys; note the other spaces include public, semi-private, and private spaces such as obtaining a tag, e.g. key, from an email and cross-linking with public spaces, e.g. internet accessible content, to obtain an estimated delivery date; note internet accessible content includes public, semi-private, and private spaces).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm as modified because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).

Regarding Claim 17:
Hakkani-Tur as modified shows the method as disclosed above;
Hakkani-Tur as modified further teaches:
wherein the knowledge representation is a graph representing connections, interests, and events associated with the user (Hakkani-Tur, [0002, 0057], note knowledge graph consisting of connections, preferences (e.g. interest), and events associated with the user, note for an example event of “my daughter is getting married”, meaning it is possible or can be modified to classify events relations since Hakkani-Tur [0019] teaches a wide variety of relation classes).

Claim 18 discloses substantially the same limitations as claim 16 respectively, except claim 18 is directed to a system comprising memory and one or more processors (Hakkani-Tur, figure 6, note memory and processor) while claim 16 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 16.

Claim 19 discloses substantially the same limitations as claim 17 respectively, except claim 19 is directed to a system comprising memory and one or more processors (Hakkani-Tur, figure 6, note memory and processor) while claim 17 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 17.

Claim 20 discloses substantially the same limitations as claims 16 and 17 respectively, except claim 20 is directed to a machine-readable, non-transitory and tangible medium while claims 16 and 17 are directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claims 16 and 17.

Regarding Claim 21:
Hakkani-Tur as modified shows the method as disclosed above;
Hakkani-Tur as modified further teaches:
determining additional data sources from which additional entities are to be extracted based on the contextual information associated with the plurality of entities obtained from the private space (Hakkani-Tur, [0096], note particular entities may be derived from internet or other searches to provide additional information for existing entities … the "Microsoft" entity 245 is linked to the "One Microsoft Way, Redmond Wash., 98052" entity 250 by an "address" relation derived via an internet or other search of the "Microsoft" entity).

Regarding Claim 23:
Hakkani-Tur as modified shows the method as disclosed above;
Hakkani-Tur as modified further teaches:
in response to a triggering event, updating data in the person-centric space or adding new data into the person-centric space, wherein the triggering event is one or more of a query search, an event of answering a question, or an event of completing a task (Hakkani-Tur, [0027, 0099, 0122], note the personal knowledge graph of a user is expected to evolve over time as new assertions are parsed from declarative user utterances, as existing assertions change or become obsolete over time, and as new inferences between the entities or relations of any new, existing, or updated assertions are made, since the knowledge graph “evolves”; note that queries may cause an update.  This is interpreted as a triggering event to update the person-centric space).

Claim Rejections - 35 USC § 103
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakkani-Tur in view of Stamm, and Gvelesiani (US2008/0270458).

Regarding Claim 22:
Hakkani-Tur as modified shows the method as disclosed above;
Hakkani-Tur as modified further teaches:
determining a type for each of the one or more relationships based on contextual information associated with the entities corresponding to the relationship (Hakkani-Tur, [0019, 0022], the utterance " . . . my wife Susan was born in Turkey . . . ", directly links a "place of birth" type relation with a "location" type entity (i.e., "Turkey") and a "person" type entity (i.e., "Susan"), while also linking the entity of "Susan" to the entity of "user" via a "wife" or "spouse" relation; note the “relation classes” as discussed in Hakkani-Tur [0019] are the “types” and Hakkani-Tur [0022] gives an example of what types can be determined from the relationship (e.g. determining that a relationship with another entity named Susan is classified as a “wife/spouse” relation));
While Hakkani-Tur as modified teaches relationship types that can be inferred as long-term or short-term relationships (e.g. wife and children are long-term relationships), Hakkani-Tur as modified does not explicitly teach a method for determining the type of relationship is one of a long-term relationship and a short-term relationship.
Gvelesiani teaches that the type of relationship is one of a long-term relationship and a short-term relationship (Gvelesiani [0022], note line thickness is utilized to represent the strength of a particular relationship; line thickness may be used to represent relationship strength, importance, or size other contexts as well; line thickness may be used to represent other information, such as age or duration of a relationship (e.g., longer-term relationships may be represented with thicker lines than shorter-term relationships)).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of because this would Gvelesiani as modified because this would improve the usability and performance of the system since the strength, importance and age/duration of a relationship is the indication of the length of the relationship between two entities and whether or not they are on good terms with one another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Badenes et al. (US2011/0246482) teaches cross-service tagging; Ng et al. (US2015/0081784) teaches determining relationships without user input; Manolescu et al. (US2010/0057772) teaches inferring user relationships from multiple kinds of sources without user input; Liang et al. (US2012/0109966) teaches extracting entities and relationships from private, semi-private, and public sources; Lunt et al. (US2007/0005750) teaches generating relationships without user input; Fanous et al. (US2016/0171537) teaches aggregating user information from multiple sources; Huang et al. (US2013/0346069) teaches extracting private data and entity information from data sources;
Agarwal (US2017/0083963) teaches extracting entities from private, semi-private, and public sources.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             10/27/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152